In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Kings County (Ruchelsman, J.), dated September 22, 2005, which denied the petition and dismissed the proceeding.
Ordered that the order is reversed, on the law, with costs, the petition is granted, and the arbitration is permanently stayed.
In view of the release signed by the respondent, the Supreme Court should have granted the petition to permanently stay arbitration of a claim for uninsured motorist benefits. Miller, J.E, Spolzino, Krausman, Fisher and Dillon, JJ., concur.